Per Curiam,
The first assignment of error cannot be sustained. The court is not bound to entertain a motion to direct a verdict of acquittal until the conclusion of all the testimony. The second assignment raises the question as to the sufficiency of the testimony to warrant a conviction. After a careful consideration of the evidence we are not convinced that the court committed error in submitting the question to the jury.
The judgment is affirmed and the record is remitted to the court below .to the end that the sentence be fully carried into -effect.